Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant's election with traverse of group I, drawn to method of inducing immune response in a subject in the reply filed on 6/28/2022 is acknowledged.  The traversal is on the ground(s) that groups I and III are related and should be rejoined due to the formal definition of “immunogenicity”.  This is not found persuasive because the claims were found to lack unity since all claims do not require employing a vaccine composition for the claimed methods of use (see groups I-II and III). Therefore, these claims can be said to lack unity a priori as there is no technical feature common to all the claims. Thus, regardless of the similar terminology used in the claims, restriction is proper. Furthermore, groups I and III do not encompass the same active steps (e.g. group I requires administration to a subject while group III lacks such a step).
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


An action on the merits of claims 1-7 and 18 is contained herein.




Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 
Priority
This application is a national phase entry under 35 U.S.C. 371 of international application PCT/KR2017/012710, filed 11/10/2017, which claims priority to KR10-2017-0135266, filed 10/18/2017, and KR10-2017-0093507, filed 7/24/2017.
However, certified English versions of the foreign priority documents were not received.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application (i.e., the examiner respectfully requests submission of the appropriate English translated version of the foreign priority document if benefit is sought). See MPEP 213.04.
 






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 1-7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “the steps involved in preparing the vaccine composition comprising PT treated cell lysate”. What pertinent and potentially patentable determinable steps are intended to be included? The examiner and one skilled in the art do not know which inventive steps are needed to afford the recited “PT treated cell lysates” for use in the claimed method (e.g. are the photoabsorbers limited to those disclosed in claim 2 in the preparation, ambiguity of irradiating a laser in claim 3, and other steps).  The claims should be amended to clearly address the deficieny. Correction is required.
Claim 3 recites the confusing language “performed by irradiating a laser”. Does Applicant intend the language “irradiation with a laser” as recited in claim 4? Irradiation is typically performed by lasers themselves. Thus, the scope is unclear. Correction is required.





Conclusion


No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624